DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 09/15/21 have been fully considered but they are not persuasive. 

Applicant argues that the cited references alone or in combination do not teach the claim limitation, “acquire preview image information for a specified time through the camera sensor; and acquire the external illuminance using an exposure time and a brightness value based on the acquired preview image information”. The examiner disagree.

As shown in the art rejection below, Yanagisawa (US 20080048932)  teaches acquire preview image information through the camera sensor; turn off the camera sensor(18); acquire the external illuminance (18) and a brightness value based on the acquired preview image information ([0097], the external light luminance distribution detecting section 18 has a camera which is provided on an incident surface side of the external light R2 with respect to the light control panel 15, it would be obvious to turn “off” the camera in a desired manner).

for a specified time through the camera sensor; and acquire the external illuminance using an exposure time and a brightness value based on the acquired preview image information.

Choi (US 20160140906) teaches the following:

“the detected external illumination is set as the current external illumination (S1060), and the operation of S1020 may be repeatedly performed after a predetermined period of time has elapsed (S1070), to periodically determine the external environment, the image processing module 200 may set the detected external illumination as the current external illumination and may perform a procedure after operation S1020 again after a predetermined period of time has elapsed” [0098]. See Fig. 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Yanagisawa’s external light luminance distribution detecting section 18 with Choi’s periodic external illumination detection, the use of which helps avoid degraded visibility as a consequence of an external object being reflected like a mirror as taught by Choi.

Applicant argues that the cited references alone or in combination do not teach the claim  limitation, “ turn on the camera sensor to acquire the external illuminance at a time point when the display is turned on; and  turn off the camera sensor after acquiring the preview image information for the specific time”. The examiner disagrees.

Yanagisawa teaches turn on the camera sensor (18) to acquire the external illuminance using the camera sensor when the display (13, 15) is turned on ([0097], the external light luminance distribution detecting section 18 has a camera which detects the luminance of the external light R2 incident to the cells of the light control panel 15, [0046], note that the case where the coordinate on the liquid crystal panel installed in the projector 13 is designated by (x', y'), the coordinate on the combiner 14 within the projectable range is designated by (x, y), and the coordinate on the light control panel 15 is designated by (X, Y) is considered), ; turn off the camera sensor(18); acquire the external illuminance (18) ([0097], the external light luminance distribution detecting section 18 has a camera which is provided on an incident surface side of the external light R2 with respect to the light control panel 15, it would be obvious to turn “off” the camera in a desired manner).

As to the amended claim limitations, applicant’s arguments are moot. See the rejection below.




Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 5-7, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (US 20080048932) in view of Choi (US 20160140906) in view of Yang et al (US 20210248221).

Regarding claims 1 and 9, Yanagisawa (US 20080048932) teaches an electronic device comprising: a housing (Fig. 10, [0095],  In FIG. 10 the elements similar to those in FIG. 1 and perform the same operations); a display viewable (13, 15) via a (16, 12, 11) and configured to display a screen(13, 15)  (Fig. 1(11, 12, 13, 16), [0040], the projector 13 has, for example, a light source and a liquid crystal panel, [0013], Fig. 5 shows the case where the light control pane l5 is constituted as an active matrix type liquid crystal panel , see configurations of a  transmittance control section 16, a  generating section 12,and  a recording section 11 and the projector 13 and light control panel 15 in Fig. 1 & 10); a camera (18) sensor disposed in at least a portion of the front surface of the housing (11, 12, 16) and configured to measure an external illuminance (Fig. 10 (11, 12, 16, 18), [0097], the external light luminance distribution detecting section 18 has a camera which is provided on an incident surface side of the external light R2 with respect to the light control panel 15,  see configurations of the luminance distribution detecting section 18,  and the transmittance control section 16, the  generating section 12, and the recording section 11 in Fig. 10,  ); a processor operationally connected to the display (13, 15) and the camera sensor(18)(Fig. 10 (13, 18), see the projector 13, the light control panel 15  and detecting section 18 having a camera in Fig. 10,  [0056], F IG. 6 is a sequence chart illustrating the process executed when an image for one frame is displayed on the information display apparatus); and a memory (11) operationally connected to the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device to (0036], the recording section 11 is composed of, for example, a recording apparatus such as HD (Hard Disk) drive, see the recoding section 11 in Fig. 10, [0056], F IG. 6 is a sequence chart illustrating the process executed when an image for one frame is displayed on the information display apparatus): detect (13, 15) ([0040], the projector 13 has, for example, a light source and a liquid crystal panel, drives the liquid crystal panel based on image data, Fig. 5 shows the case where the light control panel 15 is constituted as an active matrix type liquid crystal panel) ; turn on the camera sensor (18) to acquire the external illuminance using the camera sensor when the display (13, 15) is turned on ([0097], the external light luminance distribution detecting section 18 has a camera which detects the luminance of the external light R2 incident to the cells of the light control panel 15, [0046], note that the case where the coordinate on the liquid crystal panel installed in the projector 13 is designated by (x', y'), the coordinate on the combiner 14 within the projectable range is designated by (x, y), and the coordinate on the light control panel 15 is designated by (X, Y) is considered); and control a luminance of the display (13, 15) based on the external illuminance (18) ([0097], the external light luminance distribution detecting section 18 has a camera which detects the luminance of the external light R2 incident to the cells of the light control panel 15, Fig. 5 shows the case where the light control panel 15 is constituted as an active matrix type liquid crystal panel, note that as shown in Fig.10, the projector 13 is configured with the control panel 15 and the external light luminance distribution detecting section 18).

Yanagisawa teaches acquire preview image information through the camera sensor; turn off the camera sensor(18); acquire the external illuminance (18) and a brightness value based on the acquired preview image information ([0097], the external light luminance distribution detecting section 18 has a camera which is provided on an incident surface side of the external light R2 with respect to the light control panel 15, it would be obvious to turn “off” the camera in a desired manner).

Yanagisawa does not teach acquire preview image information for a specified time through the camera sensor; and acquire the external illuminance using an exposure time and a brightness value based on the acquired preview image information.

Choi (US 20160140906) teaches the following:

“the detected external illumination is set as the current external illumination (S1060), and the operation of S1020 may be repeatedly performed after a predetermined period of time has elapsed (S1070), to periodically determine the external environment, the image processing module 200 may set the detected external illumination as the current external illumination and may perform a procedure after operation S1020 again after a predetermined period of time has elapsed” [0098]. See Fig. 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Yanagisawa’s external light luminance distribution detecting section 18 with Choi’s periodic external illumination detection, the 

Yanagisawa (as modified by Choi) does not teach turn on the camera sensor to acquire the external illuminance using the camera sensor at a time point when the display is turned on.; and  turn off the camera sensor after acquiring the preview image information for the specific time;


Yang et al (US 20210248221) teach turning on the display screen, and displaying real-time videos collected by the camera, wherein the display screen is in a screen-on state after being turned on [0037]. Yang et al teach as shown in Fig. 18 that the controller 1860 may be connected to the camera 1850 [0300], and the controller 1860 may turn on the camera 1850 to start to record video data [0303]. Note that it would be obvious that some time would elapse when the camera is at work, and in an alternate manner, one of ordinary skill would have ascertained that the controller 1860 can turn off the camera off after the passing of the elapsed time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Yanagisawa’s external light luminance distribution detecting section 18 (as modified by Cho) with Yang’s displaying real-time videos collected by the camera as illustrated in Fig. 18, the use of which helps realize 

Regarding claims 2 and 10, Yanagisawa teaches the instructions cause the processor to control the electronic device from the preview image information at each of based on the display being turned on ([0056], F IG. 6 is a sequence chart illustrating the process executed when an image for one frame is displayed on the information display apparatus, [0097], detecting section 18 has a camera, [0046], the coordinate on the liquid crystal panel installed in the projector 13 is designated by (x', y'), and the coordinate on the light control panel 15 is designated by (X, Y) is considered), Fig. 5 shows the case where the light control panel 15 is constituted as an active matrix type liquid crystal panel).

Yanagisawa does not teach the instructions cause the processor to control the electronic device to acquire the exposure time and the brightness value from the preview image information at each of at least one specified period based on the display being turned on.

Choi (US 20160140906) teaches the following:

“the detected external illumination is set as the current external illumination (S1060), and the operation of S1020 may be repeatedly performed after a predetermined period of time has elapsed (S1070), to periodically determine the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Yanagisawa’s external light luminance distribution detecting section 18 with Choi’s periodic external illumination detection, the use of which helps avoid degraded visibility as a consequence of an external object being reflected like a mirror as taught by Choi.

Regarding claims 3 and 11, Yanagisawa does not teach the specified time is substantially equal to any one frame included in the specified period.

Choi (US 20160140906) teaches the following:

“the detected external illumination is set as the current external illumination (S1060), and the operation of S1020 may be repeatedly performed after a predetermined period of time has elapsed (S1070), to periodically determine the external environment, the image processing module 200 may set the detected external illumination as the current external illumination and may perform a procedure after 
. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Yanagisawa’s external light luminance distribution detecting section 18 with Choi’s periodic external illumination detection, the use of which helps avoid degraded visibility as a consequence of an external object being reflected like a mirror as taught by Choi.


Regarding claims 5 and 13, Yanagisawa teaches a communication circuit (13, 14), wherein the instructions cause the processor to control the electronic device to: acquire current time information using the communication circuit; and the acquired current time information ([0079], using that a relative position relationship between the combiner 14 and the light control panel 15 is fixed so as to create the xX translation table at the time of starting the use of the information display apparatus, [0066],emission from the  projector 13 to a combiner 14, F IG. 6 is a sequence chart illustrating the process executed when an image for one frame is displayed on the information display apparatus ).

change the specified period based on the acquired current time information.

Choi (US 20160140906) teaches the following:

“the detected external illumination is set as the current external illumination (S1060), and the operation of S1020 may be repeatedly performed after a predetermined period of time has elapsed (S1070), to periodically determine the external environment, the image processing module 200 may set the detected external illumination as the current external illumination and may perform a procedure after operation S1020 again after a predetermined period of time has elapsed” [0098]. See Fig. 10.


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Yanagisawa’s external light luminance distribution detecting section 18 with Choi’s periodic external illumination detection, the use of which helps avoid degraded visibility as a consequence of an external object being reflected like a mirror as taught by Choi.


Regarding claims 6 and 14,  Yanagisawa teaches the instructions cause the processor to control the electronic device to control the electronic device on whether the (16, 15) or rotates or changes a position at which the electronic device is located (F IG. 6 is a sequence chart illustrating the process executed when an image for one frame is displayed on the information display apparatus, [0060], the transmittance control section 16 controls the light control panel 15).

Yanagisawa does not teach the instructions cause the processor to control the electronic device to change the specified period based on whether the electronic device moves or rotates or changes a position at which the electronic device is located.

Choi (US 20160140906) teaches the following:

“the detected external illumination is set as the current external illumination (S1060), and the operation of S1020 may be repeatedly performed after a predetermined period of time has elapsed (S1070), to periodically determine the external environment, the image processing module 200 may set the detected external illumination as the current external illumination and may perform a procedure after operation S1020 again after a predetermined period of time has elapsed” [0098]. See Fig. 10.


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Yanagisawa’s external light luminance distribution detecting section 18 with Choi’s periodic external illumination detection, the 

Regarding claims 7 and 15,  Yanagisawa’ teaches  the instructions cause the processor to control the electronic device based on the measured external illuminance (18) being the and based on a position of the electronic device (15, 16) being fixed (F IG. 6 is a sequence chart illustrating the process executed when an image for one frame is displayed on the information display apparatus, [0097], the external light luminance distribution detecting section 18 has a camera which is provided on an incident surface side of the external light R2 with respect to the light control panel 15, [0060], the transmittance control section 16 controls the light control panel 15).

Yanagisawa does not teach the instructions cause the processor to control the electronic device to increase the specified period based on the measured external illuminance being the same a predetermined number of times or more and based on a position of the electronic device being fixed.

Choi (US 20160140906) teaches the following:

“the detected external illumination is set as the current external illumination (S1060), and the operation of S1020 may be repeatedly performed after a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Yanagisawa’s external light luminance distribution detecting section 18 with Choi’s periodic external illumination detection, the use of which helps avoid degraded visibility as a consequence of an external object being reflected like a mirror as taught by Choi.

Allowable Subject Matter
5.	 Claims 16-19 are allowed.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Regarding claim 16, prior art does not an electronic device comprising: a housing; a display viewable via a front surface of the housing and configured to display a screen; a camera including a camera sensor disposed in at least a portion of the front surface of the housing and configured to measure an external illuminance of a space in , turn-on the camera sensor based on the external illuminance being less than the first illuminance value, acquire an exposure time and a brightness value from preview image information acquired by the camera sensor, compensate the external illuminance using the exposure time and/or the brightness value, and control a luminance of the display based on the compensated external illuminance.
7.	Claims 4, 8, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter




Regarding claim 8, the prior art does not teach the instructions cause the processor to control the electronic device to: apply a first gain value to the exposure time and the brightness value acquired in an edge region of the preview image information acquired by the camera sensor; and apply a second gain value to the exposure time and the brightness value acquired in a center region of the preview image information, and wherein the second gain value has a value less than the first gain value.


Regarding claim 12, the prior art does not teach comprising: acquiring the external illuminance using the exposure time based on luminance of the preview image information being less than or equal to a first luminance; acquiring the external illuminance using the brightness value based on the luminance of the preview image information exceeding the first luminance; and acquiring the external illuminance using 

Regarding claim 20, the prior art does not teach wherein the instructions cause the processor to control the electronic device to: apply a first gain value to the exposure time and the brightness value acquired in an edge region of the preview image information acquired by the camera sensor; and apply a second gain value to the exposure time and the brightness value acquired in a center region of the preview image information, wherein the second gain value has a value less than the first gain value.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/           Primary Examiner, Art Unit 2623                                                                                                                                                                                             	September 20, 2021